                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )       Case No. 1:18-cr-129
 v.                                              )
                                                 )       Judge Travis R. McDonough
 RICHARD ANTHONY JONES                           )
                                                 )       Magistrate Judge Christopher H. Steger
                                                 )


                                             ORDER



         United States Magistrate Judge Christopher H. Steger filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Counts One and Two of the two-count Indictment; (2) accept Defendant’s guilty plea as to

Counts One and Two of the two-count Indictment; (3) adjudicate Defendant guilty of knowingly

possessing a firearm after having been convicted of a felony in violation of 18 U.S.C. §

922(g)(1) and possession with intent to distribute methamphetamine in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C); and (4) order that Defendant remain in custody until sentencing in

this matter or further order of this Court. (Doc. 22.)

         Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 22) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Counts One and Two of the

         two-count Indictment is GRANTED;
2. Defendant’s plea of guilty to Counts One and Two of the two-count Indictment is

   ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of knowingly possessing a firearm or

   ammunition after having been convicted of a felony in violation of 18 U.S.C. § 922(g)(1);

4. Defendant is hereby ADJUDGED guilty of possession with intent to distribute

   methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C);

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on June 14, 2019, at 9:00 a.m., before the undersigned, or until

   further order of this Court.

   SO ORDERED.
                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
